Exhibit 99.1 TEG Oil & Gas U.S.A., Inc. INDEX TO AUDITED FINANCIAL STATEMENTS Reports of Independent Registered Public Accounting Firms 2 Statements of financial condition as of December 31, 2014 and 2013 4 Statements of operations and changes in stockholder’s (deficit) for the years ended December 31, 2014 and 2013 5 Statements of cash flows for the years ended December 31, 2014 and 2013 7 Notes to financial statements 8 TEG Oil & Gas U.S.A., Inc. Financial Statements December 31, 2014 and 2013 Page 1 of 23 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors TEG Oil and Gas U.S.A., Inc. Redondo Beach, CA We have audited the accompanying balance sheet of TEG Oil and Gas U.S.A., Inc. (the “Company”), as of December 31, 2014, and the relatedstatements of operations, changes in stockholders’ deficit, and cash flows for the year ended December 31, 2014. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We have conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States of America). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, thefinancial position of TEG Oil and Gas U.S.A., Inc. as of December 31, 2014, and theresults of its operations and its cash flows for the year ended December 31, 2014, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 2 to the accompanying financial statements, the Company has suffered recurring losses from operations and has an accumulated deficit as of December 31, 2014, which raises substantial doubt about its ability to continue as a going concern. Management's plans in regard to this matter are described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Larkspur, CA June 18, 2015 101 Larkspur Landing Circle, Suite 321, Larkspur, CA 94939 New York, NYWashington DC San Francisco, CAMumbai, IND Athens, GRE Beijing, CHN Member of ANTEA International with member offices worldwide Page 2 of 23 Independent Auditor’s Report Board of Directors and Stockholders’ of Hawker Energy, Inc. Report on the Financial Statements We have audited the accompanying financial statements of TEG Oil & Gas U.S.A., Inc., which comprise the balance sheet as of December 31, 2013, and the related statements of income, changes in stockholders’ equity, and cash flows for the year then ended, and the related notes to the financial statements. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of TEG Oil & Gas U.S.A., Inc. as of December 31, 2013, and the results of its operations and its cash flows for the year then ended in accordance with accounting principles generally accepted in the United States of America. Emphasis of Matter The accompanying financial statements have been prepared assuming that the entity will continue as a going concern. As discussed in Note 2 to the financial statements, the entity has suffered recurring losses from operations and has a net capital deficiency that raise substantial doubt about its ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Our opinion is not modified with respect to this matter. /s/ L.L. Bradford & Company, LLC Las Vegas, Nevada June 16, 2015 702-735-5030 ● 8880 West Sunset Road, Third Floor, Las Vegas NV 89148 ● www.llbradford.com Page 3 of 23 TEG Oil & Gas U.S.A., Inc. Balance Sheets December 31, 2014 and 2013 (in thousands, except share amounts) Current assets Cash and cash equivalents $
